Case 8:19-cv-02926-SDM-AEP Document 13 Filed 03/09/20 Page 1 of 2 PageID 47




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

TATIANA DELGADO,

       Plaintiff,

v.                                                  CASE NO: 8:19-CV-02926-SDM-AEP

ABC FINANCIAL SERVICES, LLC.,

      Defendant.
___________________________________/

                          NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, TATIANA DELGADO, by and through the undersigned

counsel, and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a)

and states that Plaintiff and Defendant(s), ABC FINANCIAL SERVICES, LLC., have reached

a settlement with regard to the instant case and are presently drafting, finalizing, and executing

the settlement and dismissal documents. Upon finalization of the same, the parties will

immediately file the appropriate dismissal documents with the Court.




             [REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]
Case 8:19-cv-02926-SDM-AEP Document 13 Filed 03/09/20 Page 2 of 2 PageID 48




       Respectfully submitted this March 9, 2020.


                                            /s/ Kaelyn Steinkraus
                                            Kaelyn Steinkraus, Esq.
                                            Florida Bar No. 125132
                                            kaelyn@attorneydebtfighters.com
                                            Law Office of Michael A. Ziegler, P.L.:
                                            Debt Fighters
                                            2561 Nursery Road, Suite A
                                            Clearwater, FL 33764
                                            (p) (727) 538-4188
                                            (f) (727) 362-4778
                                            Counsel for Plaintiff


                               CERTIFICATE OF SERVICE

         I hereby certify that on this 9 day of March 2020, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to counsel for Defendants.




                                            /s/ Kaelyn Steinkraus
                                            Kaelyn Steinkraus, Esq.
                                            Florida Bar No. 125132
